DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graylin et al. (US #2018/0167715) in view of Piersol et al. (US Patent #9558758).

Regarding Claim 1, Graylin discloses a method performed by a wearable audio output device (Figs. 1-12) that includes at least one microphone (Fig. 1: microphones 182A-182C), the method comprising:
in response to an initiation of a voice call (Graylin ¶0045 discloses the controller 102 can receive the audio portion of a telephone call via a Bluetooth connection using the antenna(s) 109. ¶0120 discloses when in a telephone call, only the phone calls preset are active/selectable), using the at least one microphone to pick up a voice stream of the user for the voice call (Graylin ¶0050 discloses if the vocal pickup 186 includes multiple microphones 182c, the microphones can be placed in parallel symmetry on opposite sides of the frame 320b [Fig. 3B]. In addition, if the vocal pick up 186 includes multiple microphones 182c, the microphones 182c can also be placed on one side of the frame 320b); and
in response to detecting speech from the user while the at least one microphone is muted for the voice call (Graylin ¶0087 discloses another signal that can be output by the I2C interface 1122 is a one-bit voice state signal [not illustrated] used to mute and unmute the vocal pickup microphone(s) 186), providing audible feedback to indicate that the at least one microphone is muted for the voice call (Graylin ¶0045 discloses in response to receiving Bluetooth communications using the HFP, the state machine can transition from its current state to a notification state, adjusting the source, voice, and ambient levels via signals 126, 128, and 168, and generating visual, acoustic, and/or haptic indicators for the wearer. If the wearer indicates that the call should be answer, the state machine transitions to a call state, signaling the telephony device to accept the call and adjusting the source, voice, and ambient levels associated with the call mode. ¶0103 discloses when the button is pressed, the controller 102 makes the following changes to the system: (e) the processed microphone signal y 150 to the controller 102 for the telephone call is muted [but continues to be input into variable gain amplifier 134], and an audible prompt is played to identify the changed state/configuration; Fig. 1).
Graylin may not explicitly disclose in response to detecting speech from the user while the at least one microphone is muted for the voice call, providing audible feedback to indicate that the at least one microphone is muted for the voice call.
However, Piersol (abstract: the visual indicator indicates when its microphone(s) are muted so that the user will intuitively recognize that a speech command will not be acted upon; Fig. 4: 114) teaches in response to detecting speech from the user while the at least one microphone is muted for the voice call, providing audible feedback to indicate that the at least one microphone is muted for the voice call (Piersol col 2 lines 59-62 discloses the visual indicator 114 indicates to the user 11 that the microphone(s) are muted, or may be a different indicator).
Graylin and Piersol are analogous art as they pertain to adjusting audio preset levels to emphasize ambient sound. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify audio output devices (as taught by Graylin) to apply in telephone computing systems via a cellular network connection, wearable computing devices such as watches, glasses, etc. (as taught by Piersol, col 8 lines 49-67) by providing an indication prior to speech input, the user can be informed that a command may not be acted upon before speaking a spoken command (Piersol, col 2 lines 9-12).

Regarding Claim 2, Graylin in view of Piersol discloses the method of claim 1,
wherein the speech is detected using voice activity detection (VAD) (Graylin ¶0082 discloses a speech detection algorithm can be used to trigger adaptive processing to maximize the signal level at w 972. This results in improved off-axis rejection while effectively steering the beam to the voice dynamically, Fig. 9).
Graylin may not explicitly disclose wherein the speech is detected using voice activity detection (VAD).
However, Piersol teaches wherein the speech is detected using voice activity detection (VAD) (Piersol Fig. 4: 434: voice activity detection engine; col 3 lines 57-63 discloses the device 110 also executes a voice activity process to determine whether there is likely voice activity in the echo-cancelled third audio signal. Since poor echo cancellation can corrupt the results of speech recognition (226), the voice activity detection process is instead based on analyzing speech sub-bands in the first and second audio signals).
Graylin and Piersol are analogous art as they pertain to adjusting audio preset levels to emphasize ambient sound. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify audio output devices (as taught by Graylin) to use voice activity detection to measure speech (as taught by Piersol, col 8 lines 20-38) by providing an indication prior to speech input, the user can be informed that a command may not be acted upon before speaking a spoken command (Piersol, col 2 lines 9-12).

Regarding Claim 3, Graylin in view of Piersol discloses the method of claim 1,
wherein the audible feedback includes automatically entering an aware state on the wearable audio output device that allows the user to be more acoustically aware of surroundings (Graylin ¶0119 discloses default presets appear in table 1: aware state).

Regarding Claim 4, Graylin in view of Piersol discloses the method of claim 3, further comprising,
in response to the at least one microphone being unmuted for the voice call, automatically exiting the aware state (Graylin ¶0121 discloses the selected preset will be an exact match to the current mode settings in the headset 100/1100. This means all levels and mute/unmute states of the headset 100/1100 as displayed by the device 401 match to those stored in the presets in storage 194. ¶0125 discloses a speaker icon [not shown] adjacent to each slider can indicate the On/Off [unmuted/muted] state. Tapping the speaker icon can toggle the On/Off [unmuted/muted] state. All dynamic aspects of the screen may be updated accordingly. ¶0139 discloses the voice state indicates if the voice feedback microphone 182c is muted, with 1 =On/unmuted, and 0=Off/muted. ¶0140 discloses when a telephone call connection is established, the application saves the current screen and jumps to an adjust mix screen with the phone call preset set as the mode selection. The application queries the controller 102 to read the current telephone call settings stored in storage 194 on the headset 100/1100. The sliders 414 on the display 402 reflect the values read from the headset 100/1100, with the mode selection 412 indicating "Phone Calls". claim 4).

Regarding Claim 5, Graylin in view of Piersol discloses the method of claim 4, further comprising,
in response to the at least one microphone being unmuted for the voice call, automatically setting an active noise reduction level for the wearable audio output device to a predetermined level or a level previously set before the aware state was automatically entered (Graylin ¶0088 discloses based on messages from the controller 102, the I2C interface 1166 can also control a noise cancellation on/off signal 1173. The noise cancellation signal 1173 controls a noise cancellation circuit 1175 that includes the mixers 174a and 174b. ¶0101 discloses system parameters have been set for use during the telephone call context such that: (a) telephone call volume is turned up by setting the source level 126, (b) ambient input volume has been muted or set to its lowest level by setting the ambient level 168, (c) active noise cancellation is made active [e.g., by setting signal 1173], and (d) voice feedback is turned up by setting the voice level 128 so that the user can hear themselves, with the beamformer 148 selectively attenuating any ambient noises received via the vocal pickup(s) 186).

Regarding Claim 6, Graylin in view of Piersol discloses the method of claim 1,
wherein the audible feedback includes an automatic lowering of an active noise reduction level for the wearable audio output device (Graylin ¶0088 discloses based on messages from the controller 102, the I2C interface 1166 can also control a noise cancellation on/off signal 1173. The noise cancellation signal 1173 controls a noise cancellation circuit 1175 that includes the mixers 174a and 174b. ¶0101 discloses system parameters have been set for use during the telephone call context such that: (a) telephone call volume is turned up by setting the source level 126, (b) ambient input volume has been muted or set to its lowest level by setting the ambient level 168, (c) active noise cancellation is made active [e.g., by setting signal 1173], and (d) voice feedback is turned up by setting the voice level 128 so that the user can hear themselves, with the beamformer 148 selectively attenuating any ambient noises received via the vocal pickup(s) 186).

Regarding Claim 7, Graylin in view of Piersol discloses the method of claim 6, further comprising,
in response to the at least one microphone being unmuted for the voice call, automatically resetting the level of active noise reduction to a predetermined level or a level previously set before the automatic lowering of the active noise reduction level (Graylin ¶0087 discloses another signal that can be output by the I2C interface 1122 is a one-bit voice state signal [not illustrated] used to mute and unmute the vocal pickup microphone(s) 186. ¶0088 discloses based on messages from the controller 102, the I2C interface 1166 can also control a noise cancellation on/off signal 1173. The noise cancellation signal 1173 controls a noise cancellation circuit 1175 that includes the mixers 174a and 174b).

Regarding Claim 8, Graylin in view of Piersol discloses the method of claim 1,
wherein the audible feedback includes automatically lowering a volume of audio received for the voice call (Graylin ¶0107 discloses as used herein, when an audio signal level is "reduced" or "decreased" or "lowered," is intended to mean that the signal, whether in analog or a digital representation, is set to have a reduced amplitude, but that the signal still continues to include audio information).

Regarding Claim 9, Graylin in view of Piersol discloses the method of claim 1,
wherein the audible feedback includes automatically playing audio received for the voice call on only one speaker of the wearable audio output device (Graylin ¶0093 discloses the controller 102 can also provide audio feedback by selecting the Source 1 input of the multiplexer 116 and outputting signals to generate sounds from the headphone speakers 184a and 184b. ¶0097 discloses amplifiers 1176a and 1176b can provide a final stage of amplification of the signals from the summer/mixers 174a and 174b before the signals are output by the headphone speakers 184a and 184b).
Regarding Claim 10, Graylin in view of Piersol discloses the method of claim 1,
wherein the initiation of the voice call is determined based on detection of a Bluetooth Hands Free Profile (HFP) call (Graylin ¶0045 discloses Bluetooth supports a variety of profiles, with HFP being the standard protocol used for telephony).

Claims 11-20 are rejected for the same reasons as set forth in Claims 1-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651